Citation Nr: 1818012	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for acoustic neuroma of the right ear, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 and August 2017 rating decisions from Department of Veterans Affairs (VA) Regional Offices (RO).

In November 2015, the claim for service connection for acoustic neuroma of the right ear was remanded for further development.  

In August 2017, the RO granted service connection for right ear hearing loss.  Because the Veteran was already service connected for left ear hearing loss, he is now in receipt of a 10 percent disability rating for bilateral hearing loss, effective October 27, 2010.  The RO characterized the claim on appeal as an increased rating for right ear hearing loss.  However, because the Veteran's service connected hearing loss in his right and left ears is rated as a single disability (i.e., hearing impairment) under 38 C.F.R. § 4.85, this issue has been recharacterized as reflected on the title page.  

In this decision, the Board is denying service connection for acoustic neuroma and an initial rating in excess of 10 percent for bilateral hearing loss.


FINDINGS OF FACT

1.  Acoustic neuroma of the right ear was first manifested many years after active duty; the probative evidence of record establishes that it is not related to service or exposure to herbicide agents, to include Agent Orange.

2.  At worst, the Veteran's right ear hearing loss is manifested by a puretone threshold average in excess of 105 decibels, with puretone thresholds exceeding 55 decibels from 1000 through 4000 Hertz, and a speech discrimination score of 0 percent.

3.  At worst, the Veteran's left ear hearing loss is manifested by a puretone threshold average of 43 dB, and a speech discrimination score of 96 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acoustic neuroma of the right ear are not met.  38 U.S.C. §§ 1110, 1116, 1131, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including malignant schwannoma as a soft tissue sarcoma, shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Veteran had service in the Republic of Vietnam, and exposure is presumed.  He asserts that his acoustic neuroma is, in fact, a malignant schwannoma presumptively service connected as a soft tissue sarcoma due to exposure to herbicide agents.  

The record shows that the Veteran's acoustic neuroma has been described as a vestibular schwannoma.  See October 2007 VA MRI.  In a February 2013 e-mail, Dr. L. confirmed that an acoustic neuroma is sometimes referred to as a schwannoma. 

In January 2012, Dr. H. stated that the Veteran's acoustic neuroma tumor was benign.  In addition, the Veteran submitted an internet article in June 2012 that described an acoustic neuroma as a benign type of tumor.  On the other hand, the Veteran also submitted a book excerpt noting that soft tissue sarcomas are malignant tumors.  See James D. Cox, MD, et al., Radiation Oncology: Rationale, Technique, Results 884 (8th ed. 2003).  However, the excerpt stated that benign tumors have no metastatic propensity and linked acoustic neuromas with a specific genetic disorder rather than Agent Orange exposure.  See James D. Cox, MD, et al., Radiation Oncology: Rationale, Technique, Results 884 (8th ed. 2003). 

Nevertheless, a February 2013 e-mail from Dr. L. indicated that is possible, if rare, for an acoustic neuroma to be malignant.  An April 2012 VA treatment record also shows that, after a nurse practitioner apparently reviewed the same excerpt from Radiation Oncology: Rationale, Technique, Results, she stated that the article suggested that at least a weak link existed between the Veteran's acoustic neuroma and Agent Orange. 

An e-mail exchange dating from February 2013 to March of 2013 included statements from Dr. L. and Dr. D. indicating that a biopsy or pathology report would be necessary to determine whether an acoustic neuroma is malignant.  Because the record did not contain the results of any such testing, and Dr. H. did not refer to any clinical data to support his statement that the tumor was benign, the Board remanded the case for a medical opinion as to whether the Veteran's acoustic neuroma or schwannoma was benign or malignant.

To this end, an opinion was obtained from a VA medical doctor in December 2016.  The doctor reviewed the excerpt from Radiation Oncology: Rationale, Technique, Results, and noted that it refers to soft tissue tumors and that an acoustic neuroma is not a soft tissue tumor but a Schwann cell-derived tumor, which makes it derived from nerve not soft tissue.  The VA doctor concluded that the Veteran's acoustic neuroma was almost certainly benign, is it had not grown or progressed radiologically for 9 years.  The examiner further explained that an acoustic neuroma is nearly always benign and only extremely rarely malignant, with fewer than 20 documented cases of malignant acoustic neuroma in the literature.  The Board notes that this opinion is consistent with the February 2013 e-mail from Dr. L. indicating that is possible, if rare, for an acoustic neuroma to be malignant.  

In view of the foregoing, the Board finds that the Veteran's acoustic neuroma of the right ear is not a malignant schwannoma as a soft tissue sarcoma and therefore may not be presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).

Although presumptive service connection for a disease associated with herbicide exposure is not available for the Veteran's diagnosed acoustic neuroma of the right ear, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

The Veteran's service treatment records (STRs) have no mention of acoustic neuroma or other vestibular diseases.  In an April 1970 Report of Medical History (ROMH) for separation, the Veteran affirmatively denied ear, nose, or throat trouble.  The earliest medical records contained in the claims file documenting acoustic neuroma do not occur until decades after the Veteran separated from service.  

As discussed above, the Veteran's acoustic neuroma is not malignant.  An acoustic neuroma is not listed as a chronic condition pursuant to 38 C.F.R. § 3.309(a).  Even if it is a chronic condition, because an acoustic neuroma of the right ear was not noted during service (let alone shown to be chronic), service connection may not be established for an acoustic neuroma as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  Regardless, the post-service medical records are silent as to chronic symptomatology of the Veteran's acoustic neuroma.  Indeed, VA treatment records show that he was diagnosed with acoustic neuroma in October 2007, roughly 37 years after separation from service.  Though the Veteran reports increased hearing loss since service, profound hearing loss and deafness in the right ear are neither claimed nor supported by the record on appeal before 2003, roughly 33 years after separation from service.  In short, the Veteran's acoustic neuroma was not reported for almost 40 years after separation from service, and there is a lack of continuity of symptoms during and continuing since service.  Further, again assuming without deciding that it is a chronic condition, the evidence does not show that an acoustic neuroma of the right ear manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

The December 2016 VA examiner also concluded that it was less likely than not that the Veteran's acoustic neuroma of the right ear manifested in service or was otherwise causally or etiologically related to any incident of service, to include exposure to herbicides.  The examiner considered the internet article from PubMed Health addressing acoustic neuromas, but stated that articles linking herbicide exposure to acoustic neuroma were unavailable.  She also explained that the Veteran's acoustic neuroma was deemed to be "classic in its presentation" and "diagnosed at a common age."  As noted above, the examiner reviewed the book excerpt submitted by the Veteran, as well as the April 2012 VA treatment record in which a nurse practitioner opined that the excerpted page from Radiation Oncology:  Rationale, Technique, Results suggested that there was at least a weak link between the Veteran's acoustic neuroma and Agent Orange.  The doctor disagreed with the nurse practitioner's statement and distinguished the Veteran's case from the book excerpt in that the Veteran's acoustic neuroma was not a soft tissue tumor.  The examiner also considered the Veteran's May 2013 statement that he does not have a family history of acoustic neuromas. The examiner commented that acoustic neuromas are not familial (unless there is a gene mutation and this would be diagnosed at a younger age) and that not having a family history of acoustic neuromas does not make the tumor due to exposures, as there is not literature linking acoustic neuroma to Agent Orange exposure. 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue is medically complex, as with acoustic neuroma.  As such, the Veteran's lay assertions that his acoustic neuroma is a malignant schwannoma and that it is related to his in-service exposure to herbicides are not competent.

The Board finds that the December 2016 VA doctor's opinion concerning the nature of the Veteran's acoustic neuroma of the right ear (i.e., that it is benign and not a malignant schwannoma) and her opinion that it did not manifest in service and is not related to any incident of service, to be the most probative evidence of record.  The doctor considered the Veteran's history and the pertinent evidence of record, and provided a thorough and articulate rationale in support of her opinions.  In so doing, she considered the literature submitted by the Veteran and the April 2012 nurse practitioner's opinion and discounted their applicability to the specific facts of the Veteran's case.  As such, the Board finds the general literature submitted by the Veteran, as well as the April 2012 nurse practitioner's opinion, to be of little, if any probative value.

In sum, the probative evidence of record supports a finding that the Veteran's acoustic neuroma is a benign, Schwann-cell tumor; that it is not a malignant schwannoma/soft tissue sarcoma; and that it did not have its clinical onset during active service and is not related to any incident of service, to include exposure to herbicides.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  As the preponderance of the evidence is against to claim, service connection for an acoustic neuroma of the right ear it not warranted.



Increased Rating: Bilateral Hearing Loss

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran maintains that his bilateral hearing loss was incorrectly rated due to the impact of his acoustic neuroma and an initial rating in excess of 10 percent disabling is warranted.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100. 

The Veteran filed his claim for hearing loss in October 2010 and has received two VA audiology examinations since that time.

The first of these audiology examinations occurred in December 2011; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Left 
25 dB
25 dB
55 dB
50 dB
39 dB
100
Right
50 dB
60 dB
105+ dB
105+ dB
94 dB
16

As noted above, the rating criteria for hearing loss is determined by VA regulations.  The evidence reflects that the Veteran's level of sensorineural hearing loss in the December 2011 examination corresponded with a level I hearing impairment in the left ear and level XI in the right.  Levels I and XI hearing loss in the ears warrant a 10 percent rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.

The second VA audiology examination during the appeal period occurred in September 2016; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Left 
30 dB
30 dB
55 dB
50 dB
43 dB
96
Right
105 dB
105+ dB
105+ dB
105+ dB
105 dB
0

The Veteran's level of sensorineural hearing loss in the September 2016 examination corresponded with a level I hearing impairment in the left ear and level XI in the right.  Levels I and XI hearing loss in the ears warrant a 10 percent rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  The Veteran's hearing, however, qualified as exceptional hearing impairment under 38 C.F.R. § 4.86(a), which allowed the Veteran's hearing to be rated using Table VIa.  As XI is the maximum designation of hearing impairment under 38 C.F.R. § 4.85, the level of impairment remains unchanged.  This level of hearing loss also corresponded with the 10 percent rating subsequently issued.  As far as functional impact, the Veteran described difficulty understanding speech in face-to-face conversations and on television.  However, all of the impacts of his hearing loss, i.e. difficulty hearing and understanding speech, are contemplated by the rating criteria.

The Veteran's description of difficulties with hearing is consistent with the degree of disability addressed by his VA examinations.  The Board recognizes that the Veteran believes he is entitled to a higher initial rating for his bilateral hearing loss.  However, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a rating higher than 10 percent at any point during the pendency of this claim.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for an acoustic neuroma of the right ear is denied.

An initial rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


